            Case 2:19-cv-00858-MJH Document 1 Filed 07/17/19 Page 1 of 40



                         UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 GAYLE LEWANDOWSKI, individually and on                     Case No.
 behalf of all others similarly situated,

                         Plaintiff,

        v.

 FAMILY DOLLAR STORES, INC.,

                         Defendant.



                       NATIONWIDE CLASS ACTION COMPLAINT

       Plaintiff Gayle Lewandowski (“Plaintiff”), individually and on behalf of all others

similarly situated, brings this class action against Family Dollar Stores, Inc., (“Defendant”),

alleging violations of Title III of the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.,

and its implementing regulations (the “ADA”), for declaratory and injunctive relief, attorneys’

fees, and expenses.

                                         INTRODUCTION

       1.       This is a case about putting profit ahead of the rights of people with disabilities.

       2.       Defendant positions a host of obstructions, including but not limited to,

merchandise, merchandise displays, stocking carts and/or other items positioned so that they block

or narrow the aisle pathways of its stores.

       3.       For years, Defendant’s stores have had a reputation for messy, cluttered aisles that

are difficult to navigate, and yet Defendant has done nothing to remedy the problem. See, e.g.,

Family Dollar’s Biggest Problem in 3 Photos and a Vine, HuffPost, (June 11, 2014) (“Family

Dollar stores have way too much merchandise on the floor. So much, in fact, that you can’t even
                Case 2:19-cv-00858-MJH Document 1 Filed 07/17/19 Page 2 of 40



comfortably walk down some aisles.”); 1 A Nasty Look Filth, Clutter Define Local Family Dollar

Store, The Spirit, (Feb. 20 2019) (“[A]isles are blocked by items and trash that make it impossible

to navigate”). 2

           4.       Upon information and belief, this practice is intentional, and driven by a calculated

judgment that impeding interior paths of travel increases sales revenue and profits. See, e.g., Stuff

Piled in the Aisle? It’s There to Get You to Spend More, The New York Times, (April 7, 2011); 3

see also, Why a Messy, Cluttered Store is Good for Business, Time Magazine, (April 8, 2011). 4

           5.       Although this practice may increase profits, it does so at the expense of basic civil

rights guaranteed to people with disabilities by the ADA because it results in unlawful access

barriers.

           6.       Plaintiff, at all times relevant hereto, has suffered from a legal mobility disability

as defined by the ADA, 42 U.S.C. § 12102(2). Plaintiff is therefore a member of the protected

class under the ADA and the regulations implementing the ADA set forth at 28 C.F.R. § 36.101

et. seq.

           7.       Plaintiff has regularly visited Defendant’s stores and has been repeatedly denied

full and equal access to the stores as a result of accessibility barriers existing in interior paths of

travel. These access barriers include but are not limited to: merchandise, merchandise displays,

stocking carts, boxes, and/or other items, positioned so that they impermissibly block or narrow


1
 Available at https://www.huffpost.com/entry/family-dollars-biggest-problem-
photos_n_5479837 as of July 17, 2019.
2
 Available at http://chesterspirit.com/2019/02/a-nasty-look-filth-clutter-define-local-family-
dollar-store/ as of July 17, 2019.
3
    Available at https://www.nytimes.com/2011/04/08/business/08clutter.html as of July 17, 2019.
4
 Available at http://business.time.com/2011/04/08/why-a-messy-cluttered-store-is-good-for-
business/ as of July 17, 2019.
                                                      2
            Case 2:19-cv-00858-MJH Document 1 Filed 07/17/19 Page 3 of 40



the aisle pathways. These conditions violate the ADA and deny Plaintiff’s equal access to the

goods and services offered at Defendant’s stores.

       8.         The access barriers described herein are not temporary and isolated. They are

systemic, recurring, and reflective of Defendant’s marketing and store policies and practices.

Plaintiff has encountered the same barriers on multiple occasions and has been repeatedly deterred

from accessing Defendant’s goods and services as a result.

       9.         Counsel for Plaintiff has overseen an investigation into Defendant’s stores which

has confirmed the widespread existence of interior access barriers that are the same as, or similar

to, the barriers directly experienced by Plaintiff.

       10.        Unless Defendant is required to remove the access barriers described herein, and

required to change its policies and practices so that these access barriers do not reoccur at

Defendant’s stores, Plaintiff and the proposed Class will continue to be denied full and equal access

to the stores and will be deterred from fully using Defendant’s stores.

       11.        In accordance with 42 U.S.C. § 12188(a)(2), Plaintiff seeks a permanent injunction

requiring that:

       a) Defendant remediate all interior path of travel access barriers at Defendant’s
          stores, consistent with the ADA;

       b) Defendant change its policies and practices so that the interior path of travel
          access barriers at Defendant’s stores do not reoccur; and

       c) Plaintiff’s representatives shall monitor Defendant’s stores to ensure that the
          injunctive relief ordered pursuant to this Complaint has been implemented and
          will remain in place.

       12.        Plaintiff’s claims for permanent injunctive relief are asserted as class claims

pursuant to Fed. R. Civ. P. 23(b)(2). Rule 23(b)(2) was specifically intended to be utilized in civil

rights cases where the plaintiff seeks injunctive relief for his or her own benefit and the benefit of



                                                      3
            Case 2:19-cv-00858-MJH Document 1 Filed 07/17/19 Page 4 of 40



a class of similarly situated individuals. To that end, the note to the 1996 amendment to Rule 23

states:

          Subdivision(b)(2). This subdivision is intended to reach situations where a party
          has taken action or refused to take action with respect to a class, and final relief of
          an injunctive nature or a corresponding declaratory nature, settling the legality of
          the behavior with respect to the class as a whole, is appropriate…. Illustrative are
          various actions in the civil rights field where a party is charged with discriminating
          unlawfully against a class, usually one whose members are incapable of specific
          enumeration.

                  THE ADA’S CLEAR AND COMPREHENSIVE MANDATE

          13.    The ADA was enacted over a quarter century ago and was intended to “provide a

clear and comprehensive national mandate for the elimination of discrimination against individuals

with disabilities.” 42 U.S.C. § 12101(b)(1).

          14.    The ADA is the central civil rights law protecting people with disabilities, a group

of Americans who are too often overlooked and undervalued. Like other civil rights laws, the

purpose of the ADA is clear: the eradication of discrimination. As one legal scholar explained: “A

single step in front of a store may not immediately call to mind images of Lester Maddox standing

in the door of his restaurant to keep blacks out. But in a crucial respect they are the same, for a

step can exclude a person who uses a wheelchair just as surely as a no-blacks-allowed rule can

exclude a class of people.” Samuel Bagenstos, The Perversity of Limited Civil Rights Remedies:

The Case of “Abusive” ADA Litigation, 54 UCLA L. Rev. 1, 23 (2006).

          15.    The Supplementary Information to 28 C.F.R. § 36 explains, among other things:

“Some of the most frequently cited qualitative benefits of increased access are the increase in one’s

personal sense of dignity that arises from increased access and the decrease in possibly humiliating

incidents due to accessibility barriers. Struggling [to use a non-accessible facility] negatively

affect[s] a person’s sense of independence and can lead to humiliating accidents, derisive



                                                    4
           Case 2:19-cv-00858-MJH Document 1 Filed 07/17/19 Page 5 of 40



comments, or embarrassment. These humiliations, together with feelings of being stigmatized as

different or inferior from being relegated to use other, less comfortable or pleasant elements of a

facility . . . all have a negative impact on persons with disabilities.”

         16.     Title III of the ADA requires that “[n]o individual shall be discriminated against on

 the basis of disability in the full and equal enjoyment of the goods, services, facilities, privileges,

 advantages, or accommodations of any place of public accommodation by any person who owns,

 leases (or leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a). It

 prohibits places of public accommodation, either directly or through contractual, licensing, or other

 arrangements, from outright denying individuals with disabilities the opportunity to participate in

 the goods or services offered by a place of public accommodation, 42 U.S.C. § 12182(b)(1)(A)(i),

 or denying individuals with disabilities the opportunity to fully and equally participate in a place

 of public accommodation, 42 U.S.C. § 12182(b)(1)(A)(ii).

         17.     Discrimination on the basis of disability can occur, generally, through a denial of

 the opportunity to participate in or benefit from goods, services, facilities, or accommodations (42

 U.S.C. § 12182(b)(1)(A)(i)); or from affording goods, services, facilities, or accommodations that

 are not equal to those afforded to other individuals (42 U.S.C. § 12182(b)(1)(A)(ii)); or from

 providing goods, services, facilities, or accommodations that are separate from those provided to

 other individuals (42 U.S.C. § 12182(b)(1)(A)(iii)).

                 THE ADA AND THE RIGHT OF NON-DISCRIMINATORY
                               ACCESS TO GOODS

         18.     The ADA specifically prioritizes “measures to provide access to those areas where

 goods and services are made available to the public. These measures include, for example,

 adjusting the layout of display racks, rearranging tables …” 28 C.F.R. § 36.304




                                                    5
         Case 2:19-cv-00858-MJH Document 1 Filed 07/17/19 Page 6 of 40



       19.     The ADA and its implementing regulations define prohibited discrimination to

include the following: (a) the failure to remove architectural barriers when such removal is readily

achievable for places of public accommodation that existed prior to January 26, 1992, 28 C.F.R. §

36.304(a) and 42 U.S.C. § 12182(b)(2)(A)(iv); (b) the failure to design and construct places of

public accommodation for first occupancy after January 26, 1993, that are readily accessible to

and usable by individuals with disabilities, 28 C.F.R. § 36.401 and 42 U.S.C. § 12183(a)(1); (c)

for alterations to public accommodations made after January 26, 1992, the failure to make

alterations so that the altered portions of the public accommodation are readily accessible to and

usable by individuals with disabilities, 28 C.F.R. § 36.402 and 42 U.S.C. § 12183(a)(2); and (d)

the failure to maintain those features of public accommodations that are required to be readily

accessible to and usable by persons with disabilities, 28 C.F.R. § 36.211.

       20.     To be “readily accessible” under Title III of the ADA, merchandise on fixed aisle

shelving in a retail store such as Williams Sonoma must be located on an accessible route. The

Department of Justice, pursuant to 42 U.S.C. § 12186(b), has promulgated the ADA Accessibility

Guidelines (“ADAAG”) in implementing Title III of the ADA. There are two active ADAAGs

that set forth the technical structural requirements that a public accommodation must meet in order

to be “readily accessible”: the 1991 ADAAG Standards, 28 C.F.R. § pt. 36, App. D (“1991

Standards”), and the 2010 ADAAG Standards, 36 C.F.R. § pt. 1191, App. D (“2010 Standards”).

       21.     The applicable “accessible route” standards are set forth in the 2010 Standards at

Section 403.5.1. See also ADA Guide for Small Businesses (June 1999), available at

https://www.ada.gov/smbustxt.htm (noting that “when sales items are displayed or stored on

shelves for selection by customers, the store must provide an accessible route to fixed shelves and

displays, if doing so is readily achievable.”). ADA Figure 403.5.1 explains that an accessible route



                                                 6
          Case 2:19-cv-00858-MJH Document 1 Filed 07/17/19 Page 7 of 40



must be a minimum of 36 inches, but can be reduced to 32 inches for a length of no more than 24

inches, such as at doors, so long as the 32 inch segments are at least 48 inches apart. See ADA

Figure 403.5.1, available at https://www.access-board.gov/guidelines-and-standards/buildings-

andsites/about-the-ada-standards/ada-standards/chapter-4-accessible-routes.

        22.     The ADA requires places of public accommodations to design and construct

facilities to be independently usable by individuals with disabilities. 42 U.S.C. § 12183(a)(1).

        23.     The ADA further prohibits places of public accommodation from utilizing methods

of administration that have the effect of discriminating on the basis of disability. 42 U.S.C. §

12182(b)(1)(D).

        24.     The ADA further requires Defendant to provide individuals who use wheelchairs

or scooters full and equal enjoyment of its facilities. 42 U.S.C. § 12182(a).

        25.     When      discriminatory     architectural   conditions     exist   within    a    public

accommodation’s facility, the ADA directs that a “public accommodation shall remove

architectural barriers in existing facilities . . . where such removal is readily achievable, i.e., easily

accomplishable and able to be carried out without much difficulty or expense.” 28 C.F.R. §

36.304(b) (emphasis added); see also 42 U.S.C. § 12182(b)(2)(A)(iv) (the failure to remove

architectural barriers, where such removal is readily achievable, constitutes discrimination).

        26.     The obligation to remove access barriers applies equally to non-fixed obstructions,

such as boxes and stocking carts, and the Department of Justice has specifically and repeatedly

emphasized this obligation to public accommodations in ADA guidance documents:

        A common problem observed by the Department is that covered facilities do not
        maintain accessible routes. For example, the accessible routes in offices or stores
        are commonly obstructed by boxes, potted plants, display racks, or other items so
        that the routes are inaccessible to people who use wheelchairs. Under the ADA, the
        accessible route must be maintained and, therefore, these items are required to be
        removed.

                                                    7
          Case 2:19-cv-00858-MJH Document 1 Filed 07/17/19 Page 8 of 40




Nondiscrimination on the Basis of Disability by Public Accommodations and in Commercial

Facilities, 73 Fed. Reg. 34508-01, 34523 (June 17, 2008).

        27.     In addition to tangible barrier removal requirements as well as physical design,

construction, and alteration requirements, the ADA requires reasonable modifications in policies,

practices, or procedures when necessary to afford goods, services, facilities, or accommodations

to individuals with disabilities, unless the public accommodation can demonstrate that making

such modifications would fundamentally alter their nature. 42 U.S.C. § 12182(b)(2)(A)(ii).

        28.     The remedies and procedures set forth at 42 U.S.C. § 2000a-3(a) are provided to

any person who is being subjected to discrimination on the basis of disability or who has reasonable

grounds for believing that such person is about to be subjected to discrimination in violation of 42

U.S.C. § 12183. 42 U.S.C. 12188(a)(1).

        29.     The access barriers described herein demonstrate that Defendant’s facilities are not

altered, designed, or constructed in a manner that causes them to be readily accessible to and usable

by individuals who use wheelchairs or scooters and/or that Defendant’s facilities are not

maintained so as to ensure that they remained accessible to and usable by individuals who use

wheelchairs or scooters.

        30.     Defendant’s repeated and systemic practices herein described constitute unlawful

discrimination on the basis of a disability in violation of Title III of the ADA.

                                  JURISDICTION AND VENUE

        31.     This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and 42

U.S.C. § 12188.

        32.     Plaintiff’s claims asserted herein arose in this judicial district, and Defendant does

substantial business in this judicial district.

                                                  8
          Case 2:19-cv-00858-MJH Document 1 Filed 07/17/19 Page 9 of 40



       33.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2) in that this is

the judicial district in which a substantial part of the events and/or omissions at issue occurred.

                                             PARTIES

       34.     Plaintiff Gayle Lewandowski is, and at all times relevant hereto was, a resident of

Allegheny County, Pennsylvania.

       35.     Plaintiff has a mobility disability and uses a wheelchair for mobility. She is

therefore a member of a protected class under the ADA, 42 U.S.C. § 12102(2), and the regulations

implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq.

       36.     Plaintiff is a tester in this litigation and a regular customer of Defendant’s stores

who desires equal access to Defendant’s goods and services. See, e.g., Nanni v. Aberdeen

Marketplace, Inc., 878 F.3d 447, 457 (4th Cir. 2017); Civil Rights Educ. & Enf’t Ctr. v. Hosp.

Props. Tr., 867 F.3d 1093, 1102 (9th Cir. 2017); Colo. Cross Disability Coal. v. Abercrombie &

Fitch Co., 765 F.3d 1205, 1211-12 (10th Cir. 2014); Houston v. Marod Supermarkets, Inc., 733

F.3d 1323, 1334 (11th Cir. 2013); see also Havens Realty Corp. v. Coleman, 455 U.S. 363, 372-

74 (1982).

       37.     Defendant Family Dollar Stores, Inc. is a Delaware corporation, and is

headquartered at 10401 Monroe Road, Matthews, North Carolina 28105-5349.

       38.     Defendant’s stores are places of public accommodation pursuant to 42 U.S.C.

§12181(7).




                                                  9
           Case 2:19-cv-00858-MJH Document 1 Filed 07/17/19 Page 10 of 40



              FACTUAL ALLEGATIONS AND PLAINTIFFS’ EXPERIENCES

I.      Plaintiff Has Been Denied Full and Equal Access to Defendant’s Facilities.

        39.     Plaintiff resides in Bellevue, Pennsylvania approximately half a mile from

Defendant’s store located at 607 Lincoln Ave, Bellevue, Pennsylvania 15202 (the “Bellevue

Store”).

        40.     Plaintiff has often shopped at Defendant’s Bellevue Store, including within the past

year. During her visits to Defendant’s Bellevue Store, she has repeatedly encountered interior

access barriers within the store, including but not limited to merchandise, merchandise displays,

boxes, and stocking carts, which have precluded Plaintiff’s equal access to Defendant’s goods and

services in violation of the ADA’s equal access mandate, generally, and the requirements of the

2010 Standards Section 403.5.1. Plaintiff would shop at Defendant’s Bellevue Store more often,

and with less difficulty, if the interior access barriers are removed.

        41.     Plaintiff repeatedly attempted to alert management at the Bellevue Store of the

barriers she was encountering but was rebuffed each time. When Plaintiff last visited the Bellevue

Store in December of 2018, she attempted to inform a manager that barriers were impeding her

ability to navigate the store. In response, the manager asked Plaintiff to leave the store and was

told not to return.

        42.     Plaintiff’s Investigator also separately examined the Bellevue Store and

encountered the same types of access barriers that Plaintiff has repeatedly encountered, as depicted

in the following images:




                                                  10
Case 2:19-cv-00858-MJH Document 1 Filed 07/17/19 Page 11 of 40




 Figure 1 – Family Dollar, 607 Lincoln Ave, Bellevue, Pennsylvania 15202




                                   11
Case 2:19-cv-00858-MJH Document 1 Filed 07/17/19 Page 12 of 40




 Figure 2 – Family Dollar, 607 Lincoln Ave, Bellevue, Pennsylvania 15202




                                   12
Case 2:19-cv-00858-MJH Document 1 Filed 07/17/19 Page 13 of 40




 Figure 3 – Family Dollar, 607 Lincoln Ave, Bellevue, Pennsylvania 15202




                                   13
         Case 2:19-cv-00858-MJH Document 1 Filed 07/17/19 Page 14 of 40




             Figure 4 – Family Dollar, 607 Lincoln Ave, Bellevue, Pennsylvania 15202


       43.      In addition, Plaintiff’s Investigator examined additional Family Dollar locations

and determined the same problems existed that were present in the location visited by Plaintiff, as

depicted in the following images:




                                                14
Case 2:19-cv-00858-MJH Document 1 Filed 07/17/19 Page 15 of 40




 a) 101 E. Wylie Ave, Washington, Pennsylvania 15301




              Figure 5 – Family Dollar, 101 E. Wylie Ave




                                 15
Case 2:19-cv-00858-MJH Document 1 Filed 07/17/19 Page 16 of 40



 b) 130 Lysle Blvd, McKeesport, Pennsylvania 15132




                Figure 6 – Family Dollar, 130 Lysle Blvd




                                  16
Case 2:19-cv-00858-MJH Document 1 Filed 07/17/19 Page 17 of 40



 c) 222 Water St, East Brady, Pennsylvania 16028




                 Figure 7 – Family Dollar, 222 Water St




                                  17
Case 2:19-cv-00858-MJH Document 1 Filed 07/17/19 Page 18 of 40



 d) 100 S. Jefferson St., New Castle, Pennsylvania 16101




              Figure 8 – Family Dollar, 100 S. Jefferson St.




                                   18
Case 2:19-cv-00858-MJH Document 1 Filed 07/17/19 Page 19 of 40



 e) 300 Broadway St, Carnegie, Pennsylvania 15106




               Figure 9 – Family Dollar, 300 Broadway St




                                  19
Case 2:19-cv-00858-MJH Document 1 Filed 07/17/19 Page 20 of 40



 f) 355 Lincoln Hwy, N. Versailles, Pennsylvania 15137




              Figure 10 – Family Dollar, 355 Lincoln Hwy




                                  20
Case 2:19-cv-00858-MJH Document 1 Filed 07/17/19 Page 21 of 40



 g) 400 E. Pittsburgh St, Greensburg, Pennsylvania 15601




             Figure 11 – Family Dollar, 400 E. Pittsburgh St




                                   21
Case 2:19-cv-00858-MJH Document 1 Filed 07/17/19 Page 22 of 40



 h) 421-27 Freeport St, New Kensington, Pennsylvania 15068




             Figure 12 – Family Dollar, 421-27 Freeport St




                                  22
Case 2:19-cv-00858-MJH Document 1 Filed 07/17/19 Page 23 of 40



 i) 450 56th St, Pittsburgh, Pennsylvania 15201




                 Figure 13 – Family Dollar, 450 56th St




                                   23
Case 2:19-cv-00858-MJH Document 1 Filed 07/17/19 Page 24 of 40



 j) 909 Main St, Sharpsburg, Pennsylvania 15215




                Figure 14 – Family Dollar, 909 Main St




                                  24
Case 2:19-cv-00858-MJH Document 1 Filed 07/17/19 Page 25 of 40



 k) 1111 Lincoln Ave, Pittsburgh, Pennsylvania 15206




              Figure 15 – Family Dollar, 1111 Lincoln Ave




                                  25
Case 2:19-cv-00858-MJH Document 1 Filed 07/17/19 Page 26 of 40



 l) 1122 Milltown Unity Rd, Verona, Pennsylvania 15147




           Figure 16 – Family Dollar, 1122 Milltown Unity Rd




                                  26
Case 2:19-cv-00858-MJH Document 1 Filed 07/17/19 Page 27 of 40



 m) 1200 E. Swissvale Ave, Pittsburgh, Pennsylvania 15221




            Figure 17 – Family Dollar, 1200 E. Swissvale Ave




                                  27
Case 2:19-cv-00858-MJH Document 1 Filed 07/17/19 Page 28 of 40



 n) 1702 Wilmington Rd, New Castle, Pennsylvania 16105




            Figure 18 – Family Dollar, 1702 Wilmington Rd




                                 28
Case 2:19-cv-00858-MJH Document 1 Filed 07/17/19 Page 29 of 40



 o) 1868 Homeville Rd, West Mifflin, Pennsylvania 15122




              Figure 19 – Family Dollar, 868 Homeville Rd




                                  29
Case 2:19-cv-00858-MJH Document 1 Filed 07/17/19 Page 30 of 40



 p) 2347 5th Ave, McKeesport, Pennsylvania 15132




                Figure 20 – Family Dollar, 2347 5th Ave




                                  30
Case 2:19-cv-00858-MJH Document 1 Filed 07/17/19 Page 31 of 40



 q) 3215 Versailles Ave, McKeesport, Pennsylvania 15132




             Figure 21 – Family Dollar, 3215 Versailles Ave




                                  31
Case 2:19-cv-00858-MJH Document 1 Filed 07/17/19 Page 32 of 40



 r) 5160 Penn Ave, Pittsburgh, Pennsylvania 15224




               Figure 22 – Family Dollar, 5160 Penn Ave




                                  32
Case 2:19-cv-00858-MJH Document 1 Filed 07/17/19 Page 33 of 40



 s) 6320 Shakespeare St, Pittsburgh, Pennsylvania 15206




             Figure 23 – Family Dollar, 6320 Shakespeare St




                                  33
Case 2:19-cv-00858-MJH Document 1 Filed 07/17/19 Page 34 of 40



 t) 8184 Frankstown Ave, Pittsburgh, Pennsylvania 15221




            Figure 24 – Family Dollar, 8184 Frankstown Ave




                                  34
         Case 2:19-cv-00858-MJH Document 1 Filed 07/17/19 Page 35 of 40



             u) 9010 Frankstown Rd, Pittsburgh, Pennsylvania 15235




                         Figure 25 – Family Dollar, 9010 Frankstown Rd

       44.      The barriers depicted above illustrate some, but not all, of the types of interior

access barriers at Defendant’s stores. Collectively, these barriers impeded Plaintiff’s access to

goods and services at Defendant’s stores.

       45.      As a result of Defendant’s non-compliance with the ADA, Plaintiff’s rights to full

and equal, non-discriminatory, and safe access to Defendant’s goods and facilities has been denied.


                                                  35
         Case 2:19-cv-00858-MJH Document 1 Filed 07/17/19 Page 36 of 40



        46.     Plaintiff will be deterred from returning to and fully and safely accessing

Defendant’s facilities so long as Defendant’s facilities remain non-compliant, and so long as

Defendant continues to employ the same policies and practices that have led, and in the future will

lead, to inaccessibility at Defendant’s facilities.

        47.     Nonetheless, Plaintiff would like to continue to visit Defendant’s stores that are

close to her home, both to attempt to access goods and services in those stores and to survey the

stores for compliance with the ADA. Given the threats that she received from the manager at the

Bellevue Store, as discussed above, she does not intend to return to the Bellevue Store unless she

is permitted.

        48.     Without injunctive relief, Plaintiff will continue to be unable to fully and safely

access Defendant’s facilities in violation of her rights under the ADA.

        49.     As an individual with a mobility disability who is dependent upon a wheelchair,

Plaintiff is directly interested in whether public accommodations, like Defendant’s facilities, have

access barriers that impede full accessibility to those accommodations by individuals with

mobility-related disabilities.

II.     Defendant Denies Individuals With Disabilities Full and Equal Access to its Facilities.

        50.     Defendant is engaged in the ownership, management, operation, and development

of retail stores throughout the United States, including, upon information and belief, approximately

8,236 stores across the United States and 315 stores across Pennsylvania.

        51.     As the owner, operator, and/or manager of its properties, Defendant employs

centralized policies, practices, and procedures with regard to the design, construction, alteration,

maintenance, and operation of its facilities.




                                                      36
         Case 2:19-cv-00858-MJH Document 1 Filed 07/17/19 Page 37 of 40



       52.     However, as set forth herein, these policies, practices, and procedures are

inadequate in that Defendant’s facilities are operated and maintained in violation of the

accessibility requirements of Title III of the ADA.

       53.     As evidenced by the widespread inaccessibility of Defendant’s stores visited by

Plaintiff and Plaintiff’s Investigator, absent a change in Defendant’s corporate policies and

practices, access barriers are likely to reoccur in Defendant’s facilities even after they have been

remediated in the first instance.

       54.     Accordingly, Plaintiff seeks an injunction to remove the barriers currently present

at Defendant’s facilities and an injunction to modify the policies and practices that have created or

allowed, and will create or allow, access barriers in Defendant’s stores.

                                    CLASS ALLEGATIONS

       55.     Plaintiff brings this action pursuant to Fed. R. Civ. P. 23(a) and (b)(2), individually

and on behalf of the following classes:

               a. All persons with qualified mobility disabilities who have attempted, or
                  will attempt, to access the interior of any store owned or operated by
                  Defendant within the United States and have, or will have, experienced
                  access barriers in interior paths of travel.
               b. All persons with qualified mobility disabilities who have attempted, or
                  will attempt, to access the interior of any store owned or operated by
                  Defendant within Pennsylvania and have, or will have, experienced
                  access barrier in interior paths of travel.
       56.     Numerosity: The class described above is so numerous that joinder of all individual

members in one action would be impracticable. The disposition of the individual claims of the

respective class members through this class action will benefit both the parties and this Court, and

will facilitate judicial economy.




                                                 37
         Case 2:19-cv-00858-MJH Document 1 Filed 07/17/19 Page 38 of 40



       57.      Typicality: Plaintiff’s claims are typical of the claims of the members of the class.

The claims of Plaintiff and members of the class are based on the same legal theories and arise

from the same unlawful conduct.

       58.      Common Questions of Fact and Law: There is a well-defined community of interest

and common questions of fact and law affecting members of the class in that they all have been

and/or are being denied their civil rights to full and equal access to, and use and enjoyment of,

Defendant’s facilities and/or services due to Defendant’s failure to make its facilities fully

accessible and independently usable as above described. The questions of law and fact that are

common to the class include:

       a. Whether Defendant operates places of public accommodation and are subject to Title

             III of the ADA and its implementing regulations;

       b. Whether storing merchandise in interior aisles of the stores makes the stores

             inaccessible to Plaintiff and putative class members; and,

       c. Whether Defendant’s storage, stocking and setup policies and practices discriminate

             against Plaintiff and putative class members in violation of Title III of the ADA and its

             implementing regulations.

       59.      Adequacy of Representation: Plaintiff is an adequate representative of the class

because her interests do not conflict with the interests of the members of the class. Plaintiff will

fairly, adequately, and vigorously represent and protect the interests of the members of the class,

and has no interests antagonistic to the members of the class. Plaintiff has retained counsel who

are competent and experienced in the prosecution of class action litigation, generally, and who

possess specific expertise in the context of class litigation under the ADA.




                                                  38
         Case 2:19-cv-00858-MJH Document 1 Filed 07/17/19 Page 39 of 40



        60.     Class certification is appropriate pursuant to Fed. R. Civ. P. 23(b)(2) because

Defendant has acted or refused to act on grounds generally applicable to the class, making

appropriate both declaratory and injunctive relief with respect to Plaintiff and the class as a whole.

                      CAUSE OF ACTION: VIOLATION OF THE ADA

        61.     Defendant has failed, and continues to fail, to provide individuals who use

wheelchairs or scooters with full and equal enjoyment of its facilities.

        62.     Defendant has discriminated against Plaintiff and the class in that Defendant has

failed to make Defendant’s facilities fully accessible to, and independently usable by, individuals

who use wheelchairs or scooters in violation of 42 U.S.C. § 12182(a) as described above; Section

403.5.1 of the 2010 Standards.

        63.     Defendant’s conduct is ongoing and continuous, and Plaintiff has been harmed by

Defendant’s conduct.

        64.     Unless Defendant is restrained from continuing its ongoing and continuous course

of conduct, Defendant will continue to violate the ADA and will continue to inflict injury upon

Plaintiff and the class.

        65.     Given that Defendant has not complied with the ADA’s requirements to make

Defendant’s facilities fully accessible to, and independently usable by, individuals who use

wheelchairs or scooters, Plaintiff invokes her statutory rights to declaratory and injunctive relief,

as well as costs and attorneys’ fees.

                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, individually and on behalf of the members of the class, prays

for:

        a.      A declaratory judgment that Defendant is in violation of the specific requirements
                of Title III of the ADA, and the relevant implementing regulations of the ADA, in

                                                 39
            Case 2:19-cv-00858-MJH Document 1 Filed 07/17/19 Page 40 of 40



                that Defendant’s facilities are not fully accessible to and independently usable by
                individuals who use wheelchairs or scooters;

       b.       A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 C.F.R. §
                36.501(b) that: (i) directs Defendant to take all steps necessary to remove the access
                barriers described above and to bring its facilities into full compliance with the
                requirements set forth in the ADA, and its implementing regulations, so that the
                facilities are fully accessible to, and independently usable by, individuals who use
                wheelchairs, scooters or other mobility devices; (ii) directs Defendant to change its
                policies and practices to prevent the reoccurrence of access barriers post-
                remediation; and (iii) directs that Plaintiff shall monitor Defendant’s facilities to
                ensure that the injunctive relief ordered above remains in place.

       c.       An Order certifying the classes proposed by Plaintiff, naming Plaintiff as class
                representative, and appointing Plaintiff’s counsel as class counsel;

       d.       Payment of costs of suit;

       e.       Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28 C.F.R.
                § 36.505; and,

       f.       The provision of whatever other relief the Court deems just, equitable, and
                appropriate.


Dated: July 17, 2019                                   Respectfully submitted,

                                                       /s/ R. Bruce Carlson
                                                       R. Bruce Carlson
                                                       Kelly K. Iverson
                                                       Bryan A. Fox
                                                       CARLSON LYNCH, LLP
                                                       1133 Penn Avenue, 5th Floor
                                                       Pittsburgh PA, 15222
                                                       (412) 322-9243 (Tel.)
                                                       bcarlson@carlsonlynch.com
                                                       kiverson@carlsonlynch.com
                                                       bfox@carlsonlynch.com

                                                       Attorneys for Plaintiff




                                                 40
